Citation Nr: 1003846	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-00 771	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than posttraumatic stress 
disorder (PTSD)), to include as secondary to impotence.

2.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1974, and from March 1985 to February 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, and a July 2009 rating decision by the 
Appeals Management Center (AMC) in Washington, DC.  By the 
August 2002 rating decision, the RO, in pertinent part, 
denied service connection for an acquired psychiatric 
disorder.  

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in August 2004.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.  In December 2004 and April 2007, 
the Board remanded the Veteran's case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
further development.

Thereafter, by the July 2009 rating decision, the AMC 
established service connection for PTSD, and assigned an 
initial rating of 10 percent effective August 19, 2004.  The 
AMC also continued the denial of service connection for an 
acquired psychiatric disorder (other than PTSD), to include 
as secondary to impotence.

For the reasons addressed in the REMAND portion of the 
decision below, further development is required as to the 
Veteran's claim for an initial rating in excess of 10 percent 
for PTSD.  Accordingly, that issue will be REMANDED to the RO 
via the AMC.


FINDING OF FACT

On November 20, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of his appeal on the issue of 
service connection for an acquired psychiatric disorder 
(other than PTSD) as secondary to impotence is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on 
the issue of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) as secondary 
to impotence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal on 
the issue of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) as secondary 
to impotence.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal on the issue of entitlement to service connection 
for an acquired psychiatric disorder (other than PTSD) as 
secondary to impotence is dismissed.


REMAND

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing, and, after a Statement of the Case (SOC) 
has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.

In this case, as noted in the Introduction, by a July 2009 
rating decision, the AMC established service connection for 
PTSD, and assigned an initial rating of 10 percent effective 
August 19, 2004.  However, in the November 2009 statement 
withdrawing his appeal to the issue of service connection for 
an acquired psychiatric disorder (other than PTSD), the 
Veteran indicated that he was awaiting a decision determining 
the percentage of his PTSD.  As such, he indicated 
disagreement with the initial rating assigned for the PTSD.  
Moreover, the fact that he wanted a decision on this matter 
does indicate a desire for appellate review.  Consequently, 
it appears that this statement constitutes a valid (NOD).  
See 38 C.F.R. § 20.201.  This finding is further supported by 
a subsequent December 2009 statement from the Veteran's 
accredited representative which also indicated the Veteran 
was seeking a higher initial rating.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.  (Emphasis added).

For these reasons, the appeal is REMANDED for the following:

The AMC/RO should issue to the Veteran a 
statement of the case as to the issue of 
an initial rating in excess of 10 percent 
for PTSD and advise him of the time 
period in which to perfect an appeal.  
If, and only, if he perfects an appeal as 
to this matter, should the case be 
returned to the Board for further 
consideration.

The purpose of this remand is to ensure procedural due 
process to the Veteran. By this remand, the Board intimates 
no opinion as to any final outcome warranted.



		
D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


